Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for a cosmetics company for approximately 20 years. In an effort to downsize its workforce, the employer gave employees an incentive to voluntarily leave their jobs by offering a severance package. Claimant accepted the package and left her employment. The Unemployment Insurance Appeal Board ruled that she was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant appeals.
We affirm. Quitting one’s job to accept a severance or early retirement package when continuing work is available has been held not to constitute good cause for leaving employment (see Matter of Hotaling [Commissioner of Labor], 8 AD3d 766, 766 [2004]; Matter of Beale [Sweeney], 244 AD2d 674 [1997]). Inasmuch as claimant left her job for such purpose and was not informed that she would be terminated if she did not accept the package, substantial evidence supports the Board’s decision. Claimant’s remaining argument has been considered and found to be lacking in merit.
Cardona, EJ., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.